DECISION
The application of the above-named defendant for a review of the sentence of 14 years with 8 suspended for Grand Larceny, imposed on January 2, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed
' We wish to thank Robert Prigge of the Montana Defender Project for his assistance to the Court and to the defendant.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.